PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/705,689
Filing Date: 15 Sep 2017
Appellant(s): KROGMAN et al.



__________________
Michael Carrier
(Reg. No. 42,391)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/24/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/27/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Boman et al. (US 2016/0231480) in view of Ikeda et al. (US 2002/0174946)
(2) Response to Argument
Appellants argue (see pages 16-20 of the Appeal Brief filed 9/24/21) that Boman and Ikeda Teach Non-Analogous Structures
The Examiner respectfully disagrees that Boman and Ikeda teach non-analogous structures.  Boman et al. disclose (e.g. figures 1-2) an optical product (10, optical product) comprising: a) a polymer substrate (15, polymeric substrate); b) a plurality of bilayers (20, first composite coating, 20’, second composite coating), deposited on the polymer substrate, each bilayer comprising a first layer (25/25’, first layer) and a second layer (30/30’, second layer), each of the first and second layers comprising a binding group component which together form a complementary binding group pair (the bonding group component of the first layer(s) and the binding group component of the second layer(s) constitute a binding group pair) [0017-0022, 32-33].  
Boman et al. further disclose adhesive layers that can be included in the films and a PVB layer that can encapsulate the polymeric substrate [0036-0037], but does 
Boman et al. and Ikeda et al. are related as multilayer products with adhesives.  Ikeda et al. discloses (e.g. figure 1) a permeating adhesive (2, adhesive polymer layers), which permeates the layer (3, supporting layer can be a resin film) and is in contact with the substrate (1, base) and a protective layer (second layer of adhesive polymer), secured to the layer by the permeating adhesive (the adhesive forms a continuous connection) [0026-0034].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Boman et al., as taught by Ikeda et al., in order to utilize a structural adhesive that reinforces the layers to promote durability of the optical product.  
The Examiner notes that both references are directed at adhesives which function to bond multiple layers.  Boman teaches an adhesive which encapsulates the substrate.  Ikeda teaches a porous supporting resin layer wherein the adhesive polymer is applied to both sides of the substrate and permeates into the pores and unifies the layers through pores [0029-0031].  The art is analogous since both references are directed to adhesive bonding of layers on both sides of a polymer substrate.  Ikeda teaches a permeating adhesive which utilizes a structural adhesive that reinforces the layers to promote durability of the optical product.   
Appellants argue that Ikeda “does not teach the specific use of a permeable adhesive to solve a previously-unappreciated delamination problem in the optical products of Boman.”  The Examiner respectfully notes that the claims are not directed In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
However, while not claimed, Ikeda discloses a structure that resists delamination.  Ikeda discloses that “the adhesive polymer permeates into pores thereof and unifies through pores” [0029].  As shown in figure 1 of Ikeda, the unified layers of the adhesive material (adhesive polymer 2 which permeates supporting layer 3) resist separation, or delamination. Accordingly, the examiner respectfully disagrees that Ikeda “does not teach the specific use of a permeable adhesive to solve a previously-unappreciated delamination problem.”  Since Ikeda resists delamination, it inherently solves a previously appreciated problem of delamination via the secure bond formed by the permeating adhesive.
In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 
Appellants argue (see pages 20-22 or the Appeal Brief filed 9/24/21) that the problem solved by the invention was unknown.
Appellants additionally argue that the problem solved by the invention was unknown and is different from that present in Ikeda et al. The Examiner respectfully disagrees. 
The Examiner notes that using a permeating adhesive to fixedly secure two layers was known in the art prior to the effective filing date of the instant invention based on the Ikeda reference. Ikeda discloses that “the adhesive polymer permeates into pores thereof and unifies through pores” [0029].  As shown in figure 1 of Ikeda, the unified layers of the adhesive material (adhesive polymer 2 which permeates supporting layer 3) resist separation, or delamination since layers 2 and 3 remain affixed while layers 6 and 1 are separable. Accordingly, the Examiner respectfully disagrees that the solution solved by the invention was unknown, since the prior art reference Ikeda utilizes an adhesive which resists delamination. Since Ikeda resists delamination, it inherently solves a previously appreciated problem of delamination via the secure bond formed by the permeating adhesive.
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).    As previously noted, Ikeda et al. discloses (e.g. figure 1) disclose a permeating adhesive (2, adhesive polymer layers), which permeates the composite coating (3, supporting layer can be a resin film) and is in contact with the substrate (1, base) and a protective layer (second layer of adhesive polymer), secured to the composite coating by the permeating adhesive (the adhesive forms a continuous connection) [0026-0034].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Boman et al., as taught by Ikeda et al., in order to utilize a structural adhesive that reinforces the layers to promote durability of the optical product.  Thus, the Examiner respectfully disagrees that improper hindsight reasoning was used since the motivation to combine comes from the prior art Ikeda reference.

For the above reasons, it is believed that the rejections should be sustained.







Jade R. Chwasz
/JADE R CHWASZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
Conferees:
/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872                                                                                                                                                                                                        
/HELAL A ALGAHAIM/RQAS, OPQA    

                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.